UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON DAVID PAIGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02158-RBH-1)


Submitted:   February 15, 2013            Decided:   March 28, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Byron    David    Paige   appeals   the   district   court’s

judgment imposing a sentence of 120 months in prison after he

pled guilty to being a felon in possession of a firearm and

ammunition in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),

924(e) (2006).    The parties agreed that a sentence of 120 months

in prison was the appropriate disposition of the case pursuant

to Fed. R. Crim. P. 11(c)(1)(C), and the district court accepted

the agreement.    Paige’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, that there are no meritorious grounds for appeal but

raising the issues of whether this Court has jurisdiction to

consider his appeal of the stipulated sentence, and whether his

sentence was imposed in violation of the law or as a result of

an incorrect application of the Sentencing Guidelines.           Paige

was notified of his right to file a pro se supplemental brief

but has not done so.    We dismiss in part and affirm in part.

          Pursuant to 18 U.S.C. § 3742(a), (c) (2006), “[w]here

a defendant agrees to and receives a specific sentence, he may

appeal the sentence only if it was (1) imposed in violation of

the law, (2) imposed as a result of an incorrect application of

the Guidelines, or (3) is greater than the sentence set forth in

the plea agreement.”       United States v. Calderon, 428 F.3d 928,

932 (10th Cir. 2005).      “Otherwise, the Court lacks jurisdiction

                                    2
over the appeal.”        Id.     Here, the district court imposed the

specific sentence to which Paige agreed, and the sentence did

not exceed the statutory maximum.                    Moreover, it could not have

been imposed as a result of an incorrect application of the

Guidelines because it was based on the parties’ Rule 11(c)(1)(C)

agreement and not on the district court’s calculation of the

Guidelines.      See United States v. Brown, 653 F.3d 337, 339-40

(4th Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005).        We therefore dismiss Paige’s appeal to the

extent that he challenges the stipulated sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore dismiss the appeal in part and affirm the

district court’s judgment.             This court requires that counsel

inform his or her client, in writing, of his or her right to

petition   the   Supreme      Court   of       the    United     States   for   further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this    court      for     leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately            presented    in   the   materials



                                           3
before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4